ACCEPTED
                                                                   03-15-00039-CV
                                                                           4804097
                                                          THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                              4/8/2015 10:57:45 AM
                                                                  JEFFREY D. KYLE
                                                                             CLERK

                 CAUSE NO. 03-15-00039-CV
                                                   FILED IN
                                            3rd COURT OF APPEALS
                 IN THE COURT OF APPEALS        AUSTIN, TEXAS
           FOR   THE THIRD JUDICIAL DISTRICT4/8/2015 10:57:45 AM
                      AUSTIN, TEXAS           JEFFREY D. KYLE
                                                    Clerk



           AVALON INVESTMENTS, LLC,
                       Appellant,
                      vs.

                 JEAN PENICK SPILLER,
                          Appellee.


                 BRIEF FOR APPELLANT


ORAL ARGUMENT REQUESTED

                           Arthur G. Vega
                           State Bar No. 20533600
                           LAW OFFFICES OF ARTHUR G. VEGA
                           419 S. Main, Suite 301
                           San Antonio, Texas 78204
                           Telephone No.: (210) 224-8888
                           Fax No.:       (210) 225-7751
                           E-mail: artavega@yahoo.com

                           ATTORNEY FOR APPELLANT
            IDENTITY OF PARTIES AND COUNSEL

Plaintiff-Appellant          Counsel for Intervenors-Appellants

A val on Investments, LLC    Arthur G. Vega
                             State Bar No. 20533600
                             Law Offices of Arthur G. Vega
                             419 S. Main, Suite 301
                             San Antonio, Texas 78204
                             Telephone No.: (210) 224-8888
                             Fax No.:        (210) 225-7751
                             E-mail: artavega(cl)yahoo .co.m


Defendant-Appellee           Counsel for Defendant-Appellee

Jean Penick Spiller          Andrew Oliver
                             State Bar No. 24046556
                             Oliver Law Office
                             9951 Anderson Mill Road, Suite 201
                             Austin, Texas 78750
                             Telephone No.: (512) 233-1103
                             Fax No.:       (512) 551-0330
                             E-mail: aoliver@oliverlawoffice.com




                             1
                            TABI.~E      OF CONTENTS

                                                                                                    Page

IDENTITY OF PARTIES AND COUNSEL..................................                                    1


TABLE OF C-ONTENTS ....................... .................... ... ...... ......... ...             11


INDEX OF AUTHORITIES ..........................................................                      111-1v


STATEMENT OF THE CASE......................................................                         1-5

ISSUES PRESENTED ........................ ............... .................. ...... .....                5

STATEMENT OF FACTS..............................................................                      5-6

SUMMARY OF THE ARGUMENT ....... .............. ............ ...... ... .....                         6-8

ARGUMENT..................................................................................                8

         Issue No. 1 ............................................................................        8-13

CONCLUSION................................................................................            13

PRAYER..........................................................................................      13

CERTIFICATE OF SERVICE..........................................................                     14

CERTIFICATE OF COMPLIANCE.................................................                           15

APPENDIX.........................................................................................    16




                                               11
                                                     INDEX OF AUTHORITIES
Cases

Aston Meadows, LTD. v. Devon Energy Production
      Company, L.P., 359 S.W.3d 857,859
      (Tex App- Forth Worth, 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...                                       9, 10, 12

Beaumont-Enterprise & Journal v. Smith, 687 S.W.2d 729
     (Tex. 1985).............................................................                                                                               7

Beavers v. Darlin, 491 S.W. 2d. 711 (Tex. Civ. App.- Waco 1973,
     no writ)..................................................................                                                                             7

City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671,
       675-79 (Tex. 1979) . . . . . . . . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          7, 8, 9

Evans v. Fort Worth Star Telegram, 548 S.W.2d 819 (Tex. Ct. App.-
      Ft. Worth 1977 writ refd n.r.e.).......................................                                                                               7

Great American R. Ins. Co. V. San Antonio Pl. Sup. Co. 391 S.W.2d
41 (Tex. 1965)............................. ... . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                  7

Hahn v. Love, 321 S.W.3d 517, 527 (Tex. App.-Houston [1st Dist]
     2009) . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..        10

Herman v. Shell Oil Company, 93 S.W.3d 605, 608 (Tex. App.-
     Houston [14th Dist] 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                   10, 11

Noble Mortgage & Investments, LLC v. D 7 M Vision Investments,
      LLC, 340 S.W.3d 65, 75, (Tex. App.-Houston [1st Dist] 2011) . . ..                                                                                       9

Sabine Pilot Service, Inc. v. Hauch 687 S.W.2d 733, 734 (Tex.
      1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . . . . . . ..       7

Swilley v. Hughes, 488 S.W.2d 64 (Tex. 1972)............................. ..                                                                              7

Travis City v. Pelzel & Assocs., 77 S.W.3d 246 (Tex. 2002)...............                                                                                 8

                                                                                111
Tuggle v. Cooke, 277 S.W.2d 729, 732 (Civ. App.-Forth Worth,
      1955, ref. n.r.e.).. .. .. . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . .. . .. . . . . . . . .   10

 United Blood Servs v. Longoria, 938 S.W.2d 29, 30 (Tex. 1997).. .. . . . . . . . .                                                            8

Wilcox v. St. Mary's University, 531 S.W.2d 589, 593 (Tex. 1975).........                                                                      7


Rules

Section 13.002, Texas Property Code                                                                                                        7, 9,11




                                                                         IV
                           CAUSE NO. 03-15-00039-CV


                       IN THE COURT OF APPEALS
                   FOR THE THIRD JUDICIAL DISTRICT
                            AUSTIN, TEXAS


                   AVALON INVESTMENTS, LLC,
                               Appellant,

                                     vs.

                           JEAN PENICK SPILLER,
                                    Appellee.


                           BRIEF FOR APPELLANT


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant,   AVALON INVESTMENTS, LLC (hereinafter referred to as

"Appellant") files the following brief in support of its appeal of the judge's

judgment and would respectfully show this Honorable Court as follows:

                           STATEMENT OF THE CASE

      This is an appeal from a summary judgment rendered by Judge Richard

Bruce Boyer     granting    Appellee's     traditional motion for partial summary

judgment against Appellant. (CR, P. 138-139). This is an alleged wrongful/ illegal

foreclosure by Defendant, John Kimbro in Cause No. 08-0128. (CR, P. 4-35). On




                                           1
October 27, 2010, Appellant filed its Fourth Amended Original Petition adding

Appellee as a defendant. (CR, P. 4-35).

      The Appellant, AVALON INVESTMENTS, LLC 1s a California limited

liability company doing business in Texas. (CR P. 4).       On November 17, 2006,

the    Appellant purchased 30.485 acres of land out of the M.B. SURVEY and

R.T. HUGHES SURVEY located in Hays County, Texas (hereinafter referred to as

the "Property"). (CR P. 5). The consideration for the sale of the Property was a

promissory note for    $360,000.00 dated November 15, 2006 (hereinafter referred

to as the "Promissory Note") and secured by a Deed of Trust (hereinafter referred

to as the "Deed of Trust"). (CR P. 5).

      On December 22, 2006, Defendant, John Kimbro in Cause No. 08-0128

(hereinafter referred to as "Defendant, Kimbro") executed a Collateral Transfer of

Note (Security Agreement) thereby transferring, assigning and conveying unto

JHX2, Ltd, a Texas Limited Partnership (hereinafter referred to as "JHX2, Ltd.")

said Promissory Note together with all renewals, extensions and rearrangements

thereof, and all liens, rights, titles, equities and interests securing said Promissory

Note. (CR P. 16-25). Said Collateral Transfer of Note (Security Agreement) was

filed and recorded with the Hays County Deed Records on December 27, 2006.

(CRP. 25).




                                           2
      On or about December 3, 2007, Defendant, Kimbro instructed and directed

Joseph J. Malone, Substitute Trustee to commence and file a Notice of Foreclosure

Sale on the Property at the Hays County Courthouse. Such Notice of Foreclosure

was filed and posted at the Hays County Courthouse on December 3, 2007. (CR P.

27-32).    The foreclosure of the Property to occur on January 1, 2008 at the steps

of the Hays County Courthouse. (CR P. 6, 27).

      The consent     mandated under the Collateral Transfer of Note was not

obtained   by Defendant,        Kimbro prior to the posting of the Property for

foreclosure on December 3, 2007. In fact, such consent was given through a

Consent of Secured Party dated December 31, 2007 and signed by John C.

Hambrick, as Sole General Partner of JHX2 GP, Inc. (CR P. 119-124). Said

Consent of Secured Party was filed and recorded with the Hays County Deed

Records. (CR P.     119-124).      Additionally, in an attempt to rectify the legal

problem created for the January 1, 2008 foreclosure, on December 31, 2007, John

C. Hambrick,    as Sole General Partner of JHX2 GP, Inc. signed a Release of

Collateral Transfer of Note.     (CR P.   126-131).    Said   Release of Collateral

Transfer of Note      was also filed and recorded with the Hays County Deed

Records. (CR P. 126-131).

      On January 1, 2008, Defendant,          Kimbro purchased the Property at the

foreclosure sale. (CR P. 34-35). Defendant, Kimbro acquired title to the property


                                          3
through a Substitute Trustee's Deed dated January 2, 2008. (CR P. 34-35). Said

Substitute Trustee's Deed was filed and recorded with the Hays County Deed

Records. (CR P. 34-35).

       On January 9, 2008, Defendant,          Kimbro sold and      Appellee,   Spiller

purchased an undivided one-half (1/2) interest in the Property for $ 400,000.00.

(CR P. 38).     On January 9, 2008,       Defendant,      Spiller became and had an

ownership interest in the Property.     Defendant, Spiller's title ownership interest

derives from the title interest Defendant, Kimbro obtained from the foregoing

foreclosure sale. (CR P. 34-35).

       On January 8, 2013, Appellee filed her First Amended Original Answer

denying the allegations and raising an affirmative defense. (CR, P. 36-37). On July

31, 2013, Appellee filed her Traditional Motion for Partial Summary Judgment

on Her Bona Fide Purchaser Affirmative Defense against Appellant. (CR, P. 38-

67).   On September 12, 2013,         Appellant    filed its   Response to Appellee's

Traditional Motion for Partial Summary Judgment on Her Bona Fide Purchaser

Affirmative Defense. (CR, P. 68-131).          On September 19, 2013, Appellee filed

her reply to Appellant's Response to Appellee's motion for partial summary

judgment. (CR, P. 132-135).        On November 6,       2013, a hearing was held on

Appellee's motion for partial summary judgment at which time Judge Richard B.

Boyer granted said partial motion for summary judgment. (CR, P. 138-139). On


                                           4
August 13, 2014, Judge Richard B. Boyer signed the Order granting Appellee's

partial motion for summary judgment. (CR, P. 138-139). On September 17, 2014,

Appellee filed her Motion to Sever. (CR, P. 140-142). On October 23, 2014,

Judge Richard B. Boyer signed an Order granting Appellee's Motion to Sever.

(CR, P. 143-144). On November 20, 2014, Appellant filed its motion for new

trial. (CR, P. 145-156).    Appellants' motion for new trial was overruled by

operation of law on January 6, 2015. On January 20, 2015, Appellant filed its

Notice of Appeal with the Hays County District Clerk (CR, P. 157-158).

                             ISSUES PRESENTED

1. The District Court erred in granting Appellee's Traditional Motion for Partial

Summary Judgment on Her Bona Fide Purchaser Affirmative Defense.

                           STATEMENT OF FACTS

      On January 9, 2008,     Appellee, Spiller purchased an undivided one-half

(1/2) interest in the Property for $ 400,000.00. (CR P. 38).   On January 9, 2008,

Defendant,     Spiller became and had an ownership interest in the Property.

      Defendant, Spiller's title ownership interest derives from the title interest

Defendant, Kimbro obtained from the foregoing foreclosure sale. (CR P. 34-35).

      On January 8, 2013, Appellee filed her First Amended Original Answer

denying the allegations and raising an affirmative defense. (CR, P. 36-37). On July

31, 2013, Appellee filed her Traditional Motion for Partial Summary Judgment


                                         5
on Her Bona Fide Purchaser Affirmative Defense against Appellant. (CR, P. 38-

67).   On September 12, 2013,      Appellant     filed its   Response to Appellee's

Traditional Motion for Partial Summary Judgment on Her Bona Fide Purchaser

Affirmative Defense. (CR, P. 68-131).        On September 19, 2013, Appellee filed

her reply to Appellant's Response to Appellee's motion for partial summary

judgment. (CR, P. 132-135).     On November 6,        2013, a hearing was held on

Appellee's motion for partial summary judgment at which time Judge Richard B.

Boyer granted said partial motion for summary judgment. (CR, P. 138-139). On

August 13, 2014, Judge Richard B. Boyer signed the Order granting Appellee's

partial motion for summary judgment. (CR, P. 138-139). On September 17, 2014,

Appellee filed her Motion to Sever. (CR, P. 140-142). On October 23, 2014,

Judge Richard B. Boyer signed an Order granting Appellee's Motion to Sever.

(CR, P. 143-144). On November 20, 2014, Appellant filed its motion for new

trial. (CR, P. 145-156).    Appellants' motion for new trial was overruled by

operation of law on January 6, 2015. On January 20, 2015, Appellant filed its

Notice of Appeal with the Hays County District Clerk (CR, P. 157-158).

                   SUMMARY OF THE ARGUMENT

       The general rule of law in Texas is that a summary judgment is sustainable

only if the movant has conclusively established that there is no genuine issue as to

a material fact, and that the movant is entitled to judgment as a matter of law.


                                         6
Sabine Pilot Service, Inc. v. Hauch, 687 S.W.2d 733, 734 (Tex. 1985); City of

Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 675-79 (Tex. 1979);

Swilley v. Hughes, 488 S.W.2d 64 (Tex. 1972). Furthermore, all doubts as to the

existence of a genuine issue as to a material fact must be resolved against the

movant for summary judgment to be granted.           Evans v.    Forth Worth Star

Telegram, 548 S.W.2d 819 (Tex. Ct. App. --Ft.Worth 1977 writ refd .n.r.e.);

Great American R. Ins. Co. V. San Antonio Pl. Sup. Co. 391 S.W.2d 41 (Tex.

1965); and Beavers v. Darlin, 491 S.W. 2d. 711 (Tex. Civ. App. --Waco 1973, no

writ), and every reasonable inference must be made in favor of the non-moving

party. Beaumont-Enterprise & Journal v. Smith, 687 S.W.2d 729 (Tex. 1985);

and Wilcox v.     St. Mary's University, 531 S.W.2d 589, 593 (Tex.           1975).

Moreover, the courts are to accept as true, the evidence which tends to support the

position of the non-movant. Wilcox, supra at 593; Great American R. Ins. Co.,

supra at 47.

      The Texas Property Code provides that an "instrument that is properly

recorded in the proper county is . . . notice to all persons of the existence of the

instrument." Tex. Prop. Code Sec. 13.002.

      The trial judge erred in granting Appellee's traditional    motion for partial

summary judgment since there was an issue whether Appellee had constructive

notice of records that raised a question as to the legality of the foreclosure of the


                                          7
property conducted by Appellee's seller and thus, whether Appellee is a bona fide

purchaser.

                                  ARGUMENT

                                    Issue No. 1

         The District Court erred in granting Appellee's Traditional Motion for
  Partial Summary Judgment on Her Bona Fide Purchaser Affirmative Defense.

      Summary judgment evidence must be admissible under the rules of

evidence. United Blood Servs v. Longoria, 938 S.W.2d 29, 30 (Tex. 1997). That is,

facts must be proved by the same type of evidence that would be introduced at

trial, except that the facts are proven by affidavits, depositions, interrogatories, and

other discovery, rather than by oral testimony. Travis Cty v. Pelzel & Assocs., 77
S.W.3d 246 (Tex. 2002).

      The motion for summary judgment submitted by Appellee was a traditional

motion for partial summary judgment (CR, P. 38-67). The only evidence

Appellee submitted in support of her motion for partial summary judgment is her

deposition. (CR, P. 42-67). In her deposition, Appellee essentially states that she

did not personally conduct any investigation as to the title of the property she was

purchasing. (CR, P. 49). Appellee did however purchase title insurance on the

property. (CR, P. 54).

      The trial court may not grant a summary judgment when the movant's

summary judgment evidence is legally insufficient. City of Houston v. Clear
                                           8
Creek Basin Authority, 659 S.W. 2nd 671, 678 (Tex. 1979). Moreover, the Texas

Supreme Court held in City of Houston v. Clear Creek Basin Authority:

            "Summary judgments must stand on their own merits, and the non-
            movant's failure to answer or respond cannot supply by default the
            summary judgment proof necessary to establish the movant's right."
            at P. 678.

      A bona fide purchaser is one who acquires property in good faith, for value,

and without notice, constructive or actual, of any third party interest or claim.

Noble Mortgage & Investments, LLC v. D 7 M Vision Investments, LLC, 340
S.W.3d 65, 75, (Tex. App.-Houston [1st Dist] 2011). Notice sufficient to defeat a

bona fide purchaser status may be actual or constructive. Noble, 340 S.W.3d at P.

76. Actual notice rests on personal information or knowledge. Noble, 340 S.W.3d

at P. 76. Constructive notice is notice the law imputes to a person not having

personal information or knowledge. Noble, 340 S.W.3d at P. 76. Constructive

notice creates an irrebuttable presumption of actual notice in some circumstances.

Noble, 340 S.W.3d       at P. 76.    The Texas Property Code provides that an

"instrument that is properly recorded in the proper county is ... notice to all

persons of the existence of the instrument." Tex. Prop. Code Sec. 13 .002; Aston

Meadows, LTD. v. Devon Energy Production Company, L.P.,                359 S.W.3d

857,859 ( Tex App- Forth Worth, 2012). Recorded instruments in a grantee's

chain of title generally establish an irrebuttable presumption of notice. Aston, 359

S.W.3d at P. 859. Courts have held that real property records can constitute
                                         9
constructive notice. Aston, 359 S.W.3d at P. 859. The court in Hahn v. Love, 321
S.W.3d 517, 527 (Tex. App.-Houston [1st Dist] 2009) stated:

      "A transferee who takes property with knowledge of such facts as would
      excite the suspicions of a person of ordinary prudence and put him on
      inquiry of the fraudulent nature of an alleged transfer does not take the
      property in good faith and is not a bona fide purchaser." at P. 527.

  The general rule of law is that a purchaser is bound by every recital, reference

and reservation contained in or fairly disclosed by any instrument which forms an

essential link in the chain of title under which he claims. Aston, 359 S.W.3d at P.

859. Moreover, purchasers are charged with knowledge of the provisions of

recorded instruments that form an essential link in their chain of ownership.

Herman v. Shell Oil Company, 93 S.W.3d 605, 608 (Tex. App.-Houston [14th

Dist] 2002). When a fact is recited in a recorded instrument which is sufficient to

put a prudent person on inquiry, the purchaser is charged with notice of facts

which might have been ascertained by a proper inquiry. Tuggle v. Cooke, 277
S.W.2d 729, 732 (Civ. App.-Forth Worth, 1955, ref. n.r.e.).

      The question of whether a party has notice is a fact question for the trier of

fact to decide; it becomes a question of law only when there is no room for

ordinary minds to differ as to the proper conclusion to be drawn from the evidence.

Hahn, 321 S.W.3d at P. 527. The general rule of law is that "fraudulent transfer

and bona fide purchaser status are generally questions for the trier of fact that are

inappropriate for summary judgment." Hahn, 321 S.W.3d at P. 527.
                                          10
      The record establishes that prior to Appellee's purchased of her one-half

(1/2) undivided interest in the property, that the following documents were filed

prior to January 9, 2008 and were of record in the Hays County Deed Records:

the Collateral Transfer of Note (Security Agreement) (CR P. 16-25); Consent of

Secured Party (CR P. 119-124);      Release of Collateral Transfer of Note (CR P.

126-131);    and Substitute Trustee's Deed. (CR P. 34-35).               The foregoing

recorded     documents clearly   form an essential link in Appellee's chain of

ownership.     Herman, 93 S.W.3d at P. 608.The foregoing recorded documents

clearly raised and put Appellee on notice of questions and suspicions regarding

the legality of the foreclosure where Appellee's seller, John Kimbro acquired and

purchased the property. (CR P. 34-35).         It is clear that a proper investigation of

the Hays County Deed Records would have disclosed the aforementioned four

(4) documents filed of record and hence, raise "the suspicions of a person of

ordinary prudence" regarding the title and ownership of the property being sold by

John Kimbro.     Furthermore, since the        Collateral Transfer of Note (Security

Agreement) (CR P. 16-25); Consent of Secured Party (CR P. 119-124); Release

of Collateral Transfer of Note (CR P. 126-131); and Substitute Trustee's Deed

(CR P. 34-35) were properly recorded in Hays County Deed Records, it is notice

to all persons including   Appellee of the existence of said instruments. Sec.

13.002, Tex. Prop. Code.     It has been held that "Recorded instruments in a


                                          11
grantee's chain of title generally establish an irrebuttable presumption of notice."

Aston, 359 S.W.3d at P. 859.

        In reference to whether Appellee had notice of Appellant's interest and/ or

claim to the property, the Substitute Trustee's Deed makes reference to Appellant

as the "Grantor under the Deed of Trust dated November 15, 2007". (CR P. 34-

3 5).   Therefore,   should an issue arise as to the legality of the foreclosure,

Appellant would be the party to raise such an issue and challenge such foreclosure

through a lawsuit.

        Notwithstanding the foregoing four (4) recorded documents, clearly the

Collateral Transfer of Note (Security Agreement) which was filed and recorded

with the Hays County Deed Records on December 27, 2006 (CR P. 16-25) would

raise "suspicions" of John Kimbro's ownership and right to sell and transfer title

to the property. Said Collateral Transfer of Note (Security Agreement) was filed

more than two (2) years prior to Appellee's purchase on January 9, 2008 of her

undivided one-half (1/2) interest in the property. (CR P. 38). Pursuant to the

Collateral Transfer of Note (Security Agreement)- "The Debtor has GRANTED,

SOLD and CONVEYED              and by these presents does GRANT, SELL and

CONVEY all of Debtor's present and hereafter acquired right, title and interest, in

and to the Land, unto John C. Hambrick, Trustee for the benefit of the Secured




                                         12
Party ... " (CR P. 20). The Debtor as defined in said Collateral Transfer of Note

(Security Agreement) is John Kimbro (CR P. 16), Appellee's seller.

       It is evident that Appellee submitted no evidence through any

documentation to establish that as a matter of law she was entitled to a

summary judgment. Moreover, Appellee's only summary judgment evidence,

i.e., her deposition, is legally insufficient to support the granting of Appellee's

motion for partial summary judgment.

                                   CONCLUSION

       The aforementioned authorities, arguments and record before the Court of

Appeals     clearly establish that the trial judge erred in granting Appellee's

traditional motion for partial summary judgment since the summary judgment

evidence was legally insufficient to support the granting of the motion for partial

summary judgment.       Accordingly, the summary judgment rendered in the case at

bar should be reversed and set aside, and a new trial granted.

                                      PRAYER

      Appellant respectfully prays that this Court reverse and set aside              the

summary judgment entered by the trial judge, and render an order remanding this

case to the trial court for a new trial.




                                           13
                                       Respectfully submitted,

                                       LAW OFFICES OF ARTHUR G. VEGA
                                       419 S. Main, Suite 301
                                       San Antonio, Texas 78204
                                       Telephone: (21 0) 224-8888
                                       Facsimile: (210) 225-7751
                                       E-mail: artavega@yahoo.com

                                       Is/ Arthur G. Vega
                                       ARTHUR G. VEGA
                                       State Bar No. 20533600

                                       ATTORNEY FOR APPELLANT




                        CERTIFICATE OF SERVICE

        I hereby certify that on this the 7th day of April, 2015, I electronically

filed the foregoing Appellant's Brief with the Clerk of the Court using the

CM/ECF filing system which will send notification of such filing to the Attorney

for Appellee, Mr. Andrew Oliver, OLIVER LAW OFFICE, 9951 Anderson Mill

Road, Suite 201, Austin, Texas 78750

                                              Is/ Arthur G. Vega
                                              ARTHURG. VEGA




                                         14
                     CERTIFICATE OF COMPLIANCE

      In pursuance to Rule 9 .4(i)(3 ), Texas Rules of Appellate Procedure, I hereby

certify that this brief contains 3,044 words.

                                                /s/ Arthur G. Vega
                                                ARTHUR G. VEGA




                                          15
                                    APPENDIX

                                TABLE OF CONTENTS


Order Granting Defendant Jean Penick Spiller's
      Traditional Motion for Partial Summary Judgment ................. 1-2

Order Granting Defendant Jean Penick Spiller's
      Motion to Sever . . . . . . .. ......... .. ............. ... ....................... ....... ..   3-4




                                                 16
                                                                                   FI!.Eoaf
                                       CAUSE NO. 08-0128
                                                                             14 AUG 14 PH 3: 38
AVALON INVESTMENTS, LLC                            §           IN THE   DIS~T ~OURT
             Plaintiff,                            §                        C..t·:., f ._ ... ·:..:;..r.1f~
                                                   §                             c•t·r-,( -.-- .... ! ,-:--,.<   u
vs.                                                §           2o1rh Juoicfxrb'~~~futT--;·;:·~~/ !.s
                                                   §
JOHN KIMBRO,                                       §
                   Defendant                       §           HAYS COUNTY, TEXAS

              ORDER GRANTING DEFENDANT JEAN PENICK SPILLER'S
            TRADITIONAL MOTION FOR PARTIAL SUMMARY JUDGMENT

       On November 6, 2013. the Court considered Defendant Jean Penick Spiller's Traditional

Motion for Partial Summary Judgment On Her Bona Fide Purchaser Affirmative Defense.

Pia inti ff Avalon Investments, LLC and Defendant Jean Penick Spiller appeared by and through

their attorneys and announced ready.      Having considered the Motion, Plaintiffs Response

thereto. Defendant Jean Penick Spiller's Reply to Plaintiff's Summary Judgment Response, the

arguments of counsel, and the pleadings and other matters on file in this lawsuit, the Court is of

the opinion that Defendant Jean Penick Spiller's Traditional Motion for Partial Summary

Judgment On Her Bona Fide Purchaser Affirmative Defense should be in all respects granted.

       IT IS THEREFORE ORDERED, ADJUDGED and DECREED that Plaintiff Avalon

lnvestments, LLC does hereby take nothing on Plaintiffs claims in this lawsuit against

Defendant Jean Penick Spiller or her interest in the property described in that certain General

Warranty Deed tiled for record in Volume 3317 at Page 19 of the Official Public Records of

Hays County. Texas   ("~Property").


       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the Notice of Lis

Pendens filed by Plaintiff under Document Number 8000 J 620 and in Volume 3318 at page 819

of the Official Public Records of Hays County, Texas is of no further force and effect as to the

interest of Defendant Jean Penick Spiller in the Property; and said Notice of Lis Pendens is still



                                      Page 1

                                                                                                          000138     *'
       •




 111   !'ull liu\.:l' and eff"t:rl      ciS Ill ;my   right rille.   or inl(~fl!St of IJ\.~fl~IHJanl.   John Kimhm in   the




               SICiNED this            t_j_/1,y.,r£b-~                       2014.




 SI!BMI rrED BY:


   / j     j      ,.
                       / l- ---
                        ~:
                             ,I   '
                                  ~·
  1 - I 1/:.--
 ~-----·- .. --- ··---·
 .'\ndn.·w ()liv~r
 Slak Bar No. 240c.l6556
 Arronwy fnr           Dl~fi:~ndant    Jean Pcnkk Spiller


· .:\PPR(JVI·:I> AS TO
  H HU\-1, 0 .\J I Y In. :




 ;~~~~6
 Stal\' Rrr No. 205) )(>00
 Allonu:y l()r Plaintiff




                                                       Page 2
                                                                                                                         000139
                                        CAUSE NO. 08-0128
                                                                               FILE:)~
                                                                          14 OCT 23 AH II: 18 ',J
AVALON INVESTMENTS, LLC                               §         TN THE ~~~T c.?~_RI: ~
             Plaintiff,                               §                                               l/
                                                      §                       r. ... ·.. .:- l;_~-~· : v
vs.                                                   §         2o1th   Ju~l~l·n1st~ttfAS
                                                      §
JOHN KIMBRO,                                          §
                    Defendant                         §         HAYS COUNTY, TEXAS

  ORDER GRANTING DEFENDANT JEAN PENICK SPILLER'S MOTION TO SEVER

         On this day the Court considered Defendant Jean Penick Spiller·s Motion to Sever.

Having considered said Motion, the pleadings, and other matters on file in this lawsuit. as ·well as

the arguments of counsel, if any, the Court is of the opinion that the Motion should be in all

respects granted.

         IT IS THEREFORE ORDERED that the claims by and between Plaintiffs Avalon

Investments, LLC, and Defendant Jean Penick Spiller shall be severed into a separate cause and

that the Hays County District Court shall assign the following cause number to the severed

cause:                                                (hereinafter referred to as the ··severed

Cause'').

         IT IS FURTHER ORDERED that the Hays County District Court shall file copies of the

following items in this cause in the Severed Cause:

           I.   Plaintiffs Fourth Amended Original Petition filed on October 27, 2010.

         2.     Defendant Jean Penick Spiller's First Amended Original Answer filed on January

8, 2013.

         3.     Defendant Jean Penick Spiller's Traditional Motion for Partial Summary

Judgment on Her Bona Fide Purchaser Affirmative Defense filed on or about July 31,2013.

         4.     Plaintiffs Response to Defendant Jean Penick Spiller's Traditional Motion for



                                     Page 3
                                                                                                             \,~
                                                                                                             .

                                                                                                    000143
    •


Partial Summary Judgment on Her Bona Fide Purchaser Affinnative Defense filed on or about

September 12,2013.

        5.      Defendant Jean Penick Spiller's Reply to Plaintiffs Summary Judgment

Response filed on or about September 19, 2013.

        6.      Letter from Arthur Vega to the Court dated November 13, 20 I 3.

        7.      Letter from Andrew Oliver to the Court dated November 18, 2013.

        8.      Letter from Court dated April30, 2014.

        9.      Order Granting Defendant Jean Penick Spiller's Traditional Motion for Partial

Summary Judgment filed on August 14, 2014.

        10.     Defendant Jean Penick Spiller's Motion to Sever filed on September 17,2014.

        11.     This Order Granting Defendant Jean Penick Spiller's Motion to Sever.

        IT IS FURTHER ORDERED that upon being filed in the Severed Cause, the Order

Granting Defendant Jean Penick Spiller's Traditional Motion for Partial Summary Judgment

shall be treated as a final judgment for all purposes.



        SIGNED    this~ day of~ , 2014.

                                     ~423
                                      Page 4




                                                                                         000144